Citation Nr: 0508751	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-152 23A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968 and had Army Reserve service from August 1968 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded this issue in June 
2004 and the case now returns for appellate review. 


FINDINGS OF FACT

1.  The veteran did not engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors and psychoses was 
not manifested within one year of service discharge. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in January 
2001 and July 2004 informed the veteran that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The January 2001 letter informed the 
veteran that VA would request all records held by Federal 
agencies, to include service medical records or other 
military records, and medical records at VA hospitals.  Such 
letter also indicated that VA would make reasonable efforts 
to obtain private records or evidence necessary to support 
the veteran's claim.  The July 2004 letter further advised 
the veteran that VA was responsible for obtaining relevant 
records held by any Federal agency, to include medical 
records from the military, VA hospitals, or the Social 
Security Administration.  The letter also indicated that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
state or local governments, private doctors and hospitals, or 
current and former employers.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2001 letter advised the veteran that he 
should submit any evidence that supports his claim, such as 
medical evidence of his current disability, to include 
treatment records, statements by treatment providers, or lay 
statements describing his symptoms.  The veteran was further 
informed that if completed and returned VA Form 21-4142 
(Authorization and Consent to Release Information to VA), VA 
would attempt to obtain his private records.  He was also 
requested to complete and return the enclosed PTSD 
development letter.  Such requested identifying information 
regarding the veteran's claimed stressors.  The July 2004 
letter notified the veteran that he must provide enough 
information about his records so that VA can request them 
from the appropriate facility.  The veteran was specifically 
requested to provide the names, addresses, and approximate 
dates of all health care providers, inpatient and outpatient, 
VA and non-VA, which have examined or treated him for his 
psychiatric disorder.  He was informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2004 letter requested that the 
veteran submit any additional evidence to help substantiate 
his appeal.  He was also informed that if he had any evidence 
in his possession that pertains to his claim, he should send 
it to VA. 

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board notes that the veteran's service medical records 
are not contained in the claims file.  Documentation in the 
record reflects that the veteran's service medical records 
were mailed to the RO in November 2000, but the RO could not 
locate such records.  In this case, the Board's presumption 
that the veteran's medical records were lost requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his service connection claim.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

The veteran contends that he served in Vietnam with the First 
Signal Brigade attached to the Army Security Agency during 
the Tet Offensive in January 1968.  He claims that he was in 
the area of the Tan Son Nhut Air Force Base at that time.  
During the Tet Offensive, while he was engaged in combat on 
reconnaissance missions, the veteran alleges that he 
witnessed numerous interrogations of Viet Cong prisoners by 
South Vietnamese troops under the supervision of American 
troops.  He also claims that he witnessed the liberation of 
the U.S. Embassy and the killing of a large number of Viet 
Cong by the South Vietnamese soldiers.  The veteran currently 
has a diagnosis of PTSD, primarily manifested by intrusive 
memories during the day, difficulty sleeping, and problems 
with attention and concentration.  He claims that the events 
he witnessed in Vietnam resulted in PTSD and as such, service 
connection is warranted for this disability. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychoses, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Although the veteran has a current diagnosis of PTSD, he is 
not entitled to presumptive service connection because there 
is no evidence that psychoses manifested to a degree of 10 
percent within one year of his discharge from service.  
Specifically, the veteran was discharged from active duty in 
August 1968 and the first medical record indicating treatment 
for a psychiatric disability is dated in September 1998.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As noted previously, the Board's presumption that the 
veteran's medical records were lost requires a heightened 
explanation of its findings and a careful consideration of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002).

At a January 2001 VA examination, the veteran reported that 
he has had problems holding jobs ever since his military 
discharge, although he always managed to find some work.  He 
complained that he was not a 'people person' anymore.  The 
veteran stated that he avoided crowds and experienced 
apparent claustrophobia when dealing with them.  He stated 
that the talk in crowds was often garbled and that "people 
are assholes."  The veteran indicated that there is no place 
he fits in.  He also described night terrors whose content he 
cannot remember.  He had suicidal occupation without plan or 
intent, which was primarily held in check by his concerns 
about what his grandson were to say about him were he to kill 
himself.  The veteran complained of intrusive memories during 
the day and made efforts to avoid the stimuli that would 
arouse either memories or affects associated with his time in 
the service.  He further complained of general detachment 
from others, although he remained emotionally attached to 
first-degree relatives.  It was noted that the veteran had a 
small number of acquaintances and friends who are "from the 
old days."  The veteran indicated difficulties concentrating 
and with the initiation and maintenance of sleep.  He also 
complained of fatigue, being tired, and a total lack of 
enthusiasm for things on most days, although there are days 
when his enthusiasm returns.  

The examiner recorded the veteran's report that he enlisted 
in the Army in 1967 and his military occupational specialty 
was a switchboard installer and communications expert.  He 
stated that he was assigned to the Army security agency.  The 
veteran stated that he was stationed in Nhan Sung, Thailand, 
but spent most of his time in Vietnam and was there for the 
usual one year assignment.  He also indicated that he was in 
the area of the Than Sanut Air Base at the time of the Tet 
assault.  The examiner noted that, from there, the veteran's 
recollection was unclear, if not erroneous, as the veteran 
described Saigon as having fallen during the Tet Offensive.  
The veteran stated that he was frequently engaged in combat 
on reconnaissance missions and that he witnessed numerous 
interrogations, which amounted to torture, of Viet Cong 
prisoners by South Vietnamese troops.  He specifically stated 
that witnessed the liberation of the United States Embassy in 
January 1968 by the 101st Airborne where South Vietnamese 
troops "kill[ed] large numbers of their own people."  

Subsequent to his time in service, the veteran described 
working a number of jobs in funeral homes.  He indicated that 
he never held a job for an extended period, but essentially 
always remained employed during his working life.  He did not 
state that he had trouble on the job nor that he was in 
danger of being fired, but would leave because of 
dissatisfaction with the way business was conducted in the 
place of his employment.  He managed to raise a family and 
retired after a working life of relatively normal length, due 
to his severe cardiac problems.  

Upon mental status examination, the veteran was neat with 
good grooming and hygiene.  Speech was spontaneous and within 
normal limits for flow and rate of production.  He was 
cooperative with the examination process.  Mood was mildly 
anxious and slightly dysphoric, although his affect showed 
relatively full range and depth.  Therefore, the examiner 
noted mild incongruity between mood and affect.  There was no 
report of psychotic symptoms and none were observed during 
the examination.  The veteran was oriented in all spheres.  
Short term memory was somewhat deficient for his age, 
although not clearly deficient in a major way, when his 
results were compared to most individuals seen in the 
Compensation and Pension Clinic.  It was difficult for the 
veteran to maintain attention, although, once attention was 
mobilized and concentration engaged, he appeared to perform 
adequately on simple tasks.  Thought content was relevant, 
coherent, and non-bizarre.  Quality of ideation was abstract 
and appropriate.  Impulse control, judgment, and insight were 
considered good.  

The examiner assessed that the veteran appeared to meet the 
diagnostic criteria for PTSD.  The examiner indicated that 
such was primarily based on his intrusive memories during the 
day.  The veteran's dreams at night were difficult to 
distinguish from a night terror disorder, given that night 
terrors are often common with individuals with cardiac 
problems and given that he has no specific memories for the 
content of his dreams.  The examiner noted that the veteran 
did avoid exposure to stimuli for memories and affects for 
his time in Vietnam and he did talk about general alienation 
from people.  The veteran also complained of difficulties 
initiating and maintaining sleep and there appeared to be 
some justifiable problems with attention and concentration.  
The examiner noted that while an argument can be made that 
the veteran's symptoms could also overlap major depression 
secondary to his cardiac condition, there was no clear basis 
on which to postulate that they would not be present were his 
cardiac problems no existing.  The examiner observed that the 
veteran stated that he had all of these problems before the 
diagnosis of his cardiac difficulties.  The examiner pointed 
out that the veteran managed to maintain a relatively 
satisfactory work adjustment and successfully raised a family 
during this time.  The examiner further indicated that 
current symptoms of major depression that meet criteria for 
the diagnosis seem more likely than not to be more directly 
attributable to his cardiac condition than to his PTSD.  

The examiner gave Axis I diagnoses of PTSD and major 
depression, recurrent.  The examiner stated that the 
diagnoses were based on probabilities given the unclear 
verification of his claimed stressors and the complicating 
factors of overlapping symptoms between both diagnoses, some 
of which are more likely attributable to depression than PTSD 
and some others more likely attributable to PTSD.  As such, 
the examiner indicated that his examination report 
constituted the best probable differentiation that can be 
made on the basis of present available date and patient 
report.  

As such, the Board finds that there is a current diagnosis of 
PTSD of record.  Additionally, the examiner recorded the 
veteran's claimed stressors and indicated that such PTSD 
diagnosis was based on probabilities, given the unclear 
verification of his claimed stressors.  However, resolving 
all doubt in the favor of the veteran, the Board finds that 
there is a nexus opinion of record.  The remaining element of 
the veteran's PTSD claim is credible supporting evidence that 
the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  With regard to this PTSD element, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  

The veteran's Report of Separation from the Armed Forces of 
the United States forms (DD 214 form) reveals that the 
veteran entered active service on January 10, 1967, and was 
separated on August 21, 1968.  Such form indicates that the 
veteran had one year and four days of foreign and/or sea 
service.  His last duty assignment and major command was 7th 
RRFS HQ & SUV USARPAC.  Such also reflects that he received, 
as relevant, the Vietnam Service Medal and the Vietnam 
Campaign Medal.  The Vietnam Service Medal and the Vietnam 
Campaign Medal denote service in support of the campaign.  
Such medals are not recognized as a decoration that may serve 
as evidence that the veteran engaged in combat.  See 
Adjudication Procedure Manual, M21-1, Part III, para. 
5.14(b)(1).  The veteran's personnel records reveal that he 
served under the USARPAC (United States Army Pacific Command) 
in Thailand from August 24, 1967, to August 18, 1968.  Such 
records specifically indicate that the veteran arrived in 
Thailand on August 24, 1967.  As of August 27, 1967, the 
veteran had a principal duty of switchboard operator with 
Headquarters, 7th Radio Research Field Station, United States 
Army Pacific Command, Attached H&S Company.  On August 19, 
1968, the veteran's personnel records show that he was 
enroute to the Continental United States.  The veteran's 
military occupational specialty is listed as central office 
telephone switchboard operator.  There is no indication that 
the veteran participated in any campaigns or received any 
wounds.  

Additional service personnel records reveal that the veteran 
was cleared for an entry level National Agency Check.  
Special Orders issued by Headquarters, United States Army 
Security Agency, Pacific, indicates that the veteran was 
scheduled to depart from Honolulu, Hawaii, on August 24, 
1967, and he was assigned to the 7th Radio Research Field 
Station, APO 96237.  Information provided by the Department 
of Defense, Military Postal Service Agency, reflects that APO 
96237 pertains to Udorn Airfield, Thailand.  Special Orders 
dated August 5, 1968, issued by Headquarters, 7th Radio 
Research Field Station, APO 96386 reflect that the veteran 
was to report to Bangkok, Thailand, on August 13, 1968, for 
transfer to the Continental United States.  The information 
provided by the Military Postal Service Agency indicates that 
APO 96386 pertains to Ramsoon Station, 7 RRFS, Nong Song, 
Thailand.  

The Board notes that the veteran has alleged that he was 
engaged in combat while on reconnaissance missions during the 
Tet Offensive.  However, the evidence of record does not 
support the veteran's contention that he engaged in combat.  
Specifically, his personnel records are negative for any 
decoration or award signifying combat.  Additionally, such 
records indicate a military occupational specialty of central 
office telephone switchboard operator and there is no 
indication that the veteran participated in any campaigns or 
received any wounds.  As such, the Board finds that the 
veteran did not engage in combat with the enemy.  Therefore, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, as here, the 
record must contain service records or other statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The veteran has contended that, while in Vietnam, he 
witnessed numerous interrogations of Viet Cong prisoners by 
South Vietnamese troops as well as the liberation of the U.S. 
Embassy by the 101st Airborne and the killing of a large 
number of Viet Cong by South Vietnamese soldiers.  The Board 
finds that there is no evidence of record to verify such 
stressors.  Specifically, there is no indication that the 
veteran served in Vietnam during his military service.  His 
personnel records reflect that he served under the United 
States Army Pacific Command in Thailand from August 24, 1967, 
to August 18, 1968.  Moreover, his travel orders reflect that 
he arrived in Thailand and departed from Thailand.  There is 
no evidence to support travel to or from Vietnam.  Moreover, 
there is nothing in the record to support the veteran's 
contention that he served on reconnaissance missions as his 
military occupational specialty was central office telephone 
switchboard operator and he only had an entry level National 
Agency Check.  Therefore, the Board finds that the evidence 
of record fails to conclusively verify the veteran's reported 
stressors.   

Inasmuch as the VA is unable to confirm that any of the 
veteran's alleged stressors actually took place, he is unable 
to meet one of the criteria for service connection for PTSD.  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


